No. 04-99-00931-CV
Jody COX and Christina Cox,
Appellants
v.
USAA PROPERTY AND CASUALTY INSURANCE, et al.,
Appellees
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CI-13002
Honorable David Peeples, Judge Presiding
Per Curiam
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice

Delivered and Filed:    August 9, 2000
APPEAL DISMISSED FOR WANT OF PROSECUTION
	Appellants' brief, which was due on May 23, 2000, has not been filed.  On June 13, 2000,
appellees filed a motion to dismiss for want of prosecution.  On June 16, 2000, this court ordered
appellants to show cause in writing by July 3, 2000 why this appeal should not be dismissed for want
of prosecution.  Appellants have not responded.  The appellees' motion is granted.  The appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).   Costs of appeal are
taxed against appellants.								PER CURIAM
DO NOT PUBLISH